Citation Nr: 1045364	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for ankylosing spondylitis. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from May 8, 2006.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and September 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The claims of service connection for ankylosing spondylitis and a 
skin disorder, a higher initial rating for PTSD, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that the Veteran's current bilateral hearing 
loss disability is related to service which included combat in 
the Republic of Vietnam.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in June 2006, prior to 
the September 2006 rating decision, along with letters dated in 
November 2006, February 2008, March 2008, and April 2008 provided 
the Veteran with notice that fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and regulations 
governing disability ratings and effective dates as required by 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that the above letters did not provide the Veteran with adequate 
Dingess notice prior to the initial adjudication of his claim, 
the Board finds that providing him with this notice followed by a 
readjudication of the claim in the April 2009 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Furthermore, even if the above letters did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
his post-service treatment records from Saint Lukes, the Duluth 
Vet Center, and Dr. Steven Hadley as well as records from the 
Saint Cloud, Twin Ports, and Minneapolis VA Medical Centers.  The 
RO also obtained the Veteran's disability retirement medical 
records from his old employer.

As to the Veteran's records from Northland and Saint Mary's 
Hospital, while these records are not found in the claims files, 
the Board finds that a remand to obtain them is not required 
because in February 2008 Northland notified VA that it did not 
have any of his medical records and in February 2008 the RO 
notified the claimant that he had to pay Saint Mary's Hospital 
for it to make copies of his medical records and he did not 
thereafter provide these records to the RO.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim"); 

The record also shows that the Veteran was afforded a VA 
examination in February 2007 which is adequate to adjudicate the 
claim because, after a review of the record on appeal and 
examinations of the claimant, the examiner provided a medical 
opinion as to the origins or etiology of the claimant's bilateral 
hearing loss which opinion was based on citation to relevant 
evidence found in the claims files.  See 38 U.S.C.A. § 5103A(d); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has bilateral hearing loss due to 
his military service including his exposure to artillery and 
small fire while serving in the Republic of Vietnam including 
during the time he was wounded.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including sensorineural hearing loss, will be presumed to have 
been incurred in service if it was manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's DD 214 shows that he served in the Republic of Vietnam 
with an occupational specialty of infantrymen and he received the 
Purple Heart Medal.  Therefore, the Board finds that the Veteran 
is a combat Veteran as defined by 38 U.S.C.A. § 1154(b).  
Moreover, the Board finds that the Veteran's claims regarding 
exposure to small arms and artillery fire while serving in combat 
while in the Republic of Vietnam are consistent with the 
circumstances, condition, and/or hardships of his service.  Id.  
Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he was exposed to loud 
noise from small arms and/or artillery fire during this time.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, the Board will concede that he had acoustic 
trauma while on active duty.  

However, service treatment records, including the Veteran's 
November 1969 separation examination, are negative for 
complaints, diagnoses, or treatment for hearing loss in either 
ear during his service.  Furthermore, the Board finds the service 
treatment records, which are negative for complaints, diagnoses, 
or treatment for hearing loss in either ear while on active duty 
more credible than the Veteran's claims that he had problems with 
hearing loss during his service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for 
bilateral hearing loss based on in-service incurrence must be 
denied despite the fact that the Veteran was exposed to acoustic 
trauma while in combat in the Republic of Vietnam during active 
duty.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of his separation from active duty.  Accordingly, 
entitlement to service connection for bilateral hearing loss on a 
presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1969 and the first 
documented notation of hearing loss at the 2007 VA audiological 
examination to be compelling evidence against finding continuity.  
Put another way, the thirty eight year gap between the Veteran's 
discharge from active duty and the first evidence of the claimed 
disorder weighs heavily against his claim.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative as well as his friends and family are competent to 
give evidence about what they see.  However, upon review of the 
claims folders, the Board finds that the Veteran's, his friends, 
his family, and his representative's assertions that the claimant 
has had his current hearing loss disability since service are not 
credible.  In this regard, there claims are contrary to what is 
found in the in-service and post-service records including the 
November 1969 separation examination and the post-service medical 
records.  In these circumstances, the Board gives more credence 
and weight to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for the claimed disorder 
for almost four decades following his separation from active 
duty, than these lay claims.  Therefore, entitlement to service 
connection for bilateral hearing loss based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
bilateral hearing loss and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, the February 2007 VA 
examiner, after a review of the entire record on appeal and an 
examination of the claimant, opined that it was not likely that 
the Veteran's hearing loss was due to his military service 
because his hearing was at normal levels at the time of his 
November 1969 separation examination.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions). 

As to the Veteran's, his friends, his family, and his 
representative's assertions that the claimant's bilateral hearing 
loss was caused by his military service, including his in-service 
noise exposure while in combat in the Republic of Vietnam, the 
Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose hearing loss as 
defined by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that bilateral hearing loss 
was caused by service are not competent.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The 
Board also finds more credible the opinion by the medical expert 
at the February 2007 VA examination that his bilateral hearing 
loss was not caused by his military service than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss is not warranted based on 
the initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for bilateral 
hearing loss despite the fact that the Veteran served in combat 
in the Republic of Vietnam.  See 38 U.S.C.A. §§ 1110, 1154(b); 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.


REMAND

As to the claim of service connection for ankylosing spondylitis, 
the Board notes that a February 2009 VA treatment record included 
the opinion by a Registered Nurse (RN) that it is more likely 
than not that this disability began while the Veteran was serving 
in the Republic of Vietnam.  However, the RN did not provide any 
supporting rational to back-up her opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health 
care provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence); see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion.").  Therefore, the Board finds that a remand is 
required to obtain a competent and credible medical opinion.  See 
38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for a skin disorder, post-
service records, including the August 2006 VA examination, 
documents the Veteran's complaints, diagnoses, or treatment for 
skin disorders including the scaling seen on his hands at the 
August 2006 VA examination.  Moreover, the Board notes that the 
problems the Veteran described with his skin while on active 
duty, even though not documented in his service treatment 
records, are consistent with the circumstances, condition, and 
hardships of his service.  See 38 U.S.C.A. § 1154(b).  
Additionally, the Board finds that the Veteran is both competent 
and credible to report of the fact that he had a similar problem 
with his skin while on active duty because it is observable by a 
lay person.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, the Board finds that this 
issue must likewise be remanded to obtain a medical opinion as to 
the relationship between the Veteran's documented post-service 
skin disorders and his military service which included combat in 
the jungles of the Republic of Vietnam.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra.

As to the claim of service connection for a higher initial rating 
for PTSD, the Veteran has not only claimed that his adverse 
symptomatology has become worse since his last VA examination in 
July 2008, but the post-VA examination medical records found in 
the claims files also appear to provide objective evidence in 
support of this assertion.  Therefore, the Board finds that a 
remand for another psychiatric examination is required.  Id; Also 
see Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment).

As to the claim for a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more service-
connected disabilities with at least one rated at 40 percent or 
more and he has a combined rating of at least 70 percent and the 
record also shows that the service-connected disabilities alone 
result in such impairment of mind or body that the average person 
would be precluded from securing or following a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a) (2010) (Emphasis 
added).  A TDIU may also be assigned for a veteran who does not 
meet the threshold requirements for the assignment of a TDIU but 
who is deemed by the Director of Compensation and Pension 
Services to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities to 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010) 
(Emphasis added); Also see Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).  Therefore, while disability retirement 
records document the fact that the Veteran was no longer able to 
carry out the duties required by his old job, since the existing 
record does not contain medical opinions as whether his service 
connected disabilities acting alone caused his unemployment, the 
Board finds that a remand to obtain a medical opinion as to this 
question is also required.  See 38 U.S.C.A. § 5103A(d); McLendon, 
supra.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination.  The claim's folders are to be 
provided to the examiner for review in 
conjunction with the examination.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
question:

Is it at least as likely as not that 
the Veteran's ankylosing spondylitis 
was caused by a disease or injury in 
service to include combat service in 
the Republic of Vietnam?

Is it at least as likely as not that 
the Veteran's ankylosing spondylitis 
was aggravated by his military service 
including his combat service in the 
Republic of Vietnam?

Note:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

2.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a dermatological 
examination.  The claim's folders are to be 
provided to the examiner for review in 
conjunction with the examination.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
question:

What skin diagnoses does the Veteran 
have? 

As to each identified skin disorder, 
is it at least as likely as not that 
it was caused or aggravated by his 
military service including his 
presumptive exposure to herbicides 
while serving in combat in the 
Republic of Vietnam?

Note:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

3.   The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a TDIU 
examination.  The claim's folders are to be 
provided to the examiner for review in 
conjunction with the examination.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

Is it at least as likely as not that 
the Veteran's service connected 
disorders acting alone result in such 
impairment of mind or body that the 
average person would be precluded 
from securing or following a 
substantially gainful occupation?

Is it at least as likely as not that 
the Veteran's service connected 
disorders acting alone result in his 
being unable to secure and follow a 
substantially gainful occupation 
taking into account his service-
connected disabilities, employment 
history, educational and vocational 
attainment, and all other factors 
having a bearing on his employability?  

Note 1:  If the examiner is unable to 
distinguish the adverse symptomatology 
attributable to the Veteran's service 
connected and his non service connected 
disabilities in providing the opinions 
about his employability, he must state so.

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

4.  The RO/AMC should thereafter provide 
the Veteran with updated 38 U.S.C.A. § 5103 
notice in accordance with the Court's 
holding in Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; and 38 C.F.R. § 3.159.

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the claim 
for a higher evaluation for PTSD, such 
readjudication should consider staged 
ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any of 
the benefits sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time should 
be allowed for response before the appeal 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


